Citation Nr: 0603053	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  96-27 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a hearing loss 
disability.

2.  Entitlement to service connection for earaches, as due to 
undiagnosed illness.

3.  Entitlement to service connection for a skin disorder 
claimed as tinea pedis, rash on both feet, and rash on the 
back of legs, as due to undiagnosed illness.

4.  Entitlement to service connection for an eye disability, 
including exophoria, glaucoma, blurred/double vision, 
diplopia, convergence insufficiency, increased cup to disc 
ratio, triplopia, presbyopia, eyeball throbbing, and myopia, 
as due to undiagnosed illness.

5.  Entitlement to service connection for a respiratory 
disability, including congested chest, chest tightness, 
shortness of breath, dyspnea, a lung disorder and chronic 
colds, as due to an undiagnosed illness.

6.  Entitlement to service connection for a sleep disorder, 
to include sleep apnea, as due to an undiagnosed illness.


7.  Entitlement to service connection for a neurological or 
psychiatric disability, including muscle weakness, loss of 
strength, neurogenic bladder, fatigue, headaches, anxiety 
reaction, hand and facial numbness, binary problems, memory 
loss/amnesia, insomnia, poor concentration, depression, 
learning abnormality, nightsweats, dizziness, dysthymic 
disorder, and speech pathology/impediment, as due to an 
undiagnosed illness.

8. Entitlement to service connection for a cardiovascular 
disability, including pain or pressure in the chest, 
palpitations, hypertension, and tachycardia, as due to an 
undiagnosed illness.

9. Entitlement to service connection for a genitourinary 
disability, including dysuria, dyspareunia, urinary or kidney 
problems, enlarged prostate, enlarged spleen, right lower 
quadrant pain, painful intercourse, increased nocturia, 
prostatitis, kidney infections, and small right varicocele, 
as due to an undiagnosed illness.

10. Entitlement to service connection for a musculoskeletal 
disability, including joint pain, shoulder impingement, 
bursitis, lumbalgia, fibromyalgia, knee pain, upper back 
pain, and left triceps tendonitis, as due to an undiagnosed 
illness.

11. Entitlement to service connection for a dental 
disability, including temporomandibular joint pain, gum loss, 
periodontitis, and a salivary stone, as due to an undiagnosed 
illness.

12.  Entitlement to service connection for an upper 
gastrointestinal disability, including indigestion, nausea, 
duodenitis/dyspepsia, pyloric channel erosion, and ulcers of 
the stomach, to include as due to an undiagnosed illness.  

13.  Entitlement to service connection for a lower 
gastrointestinal disability, including diarrhea, irritable 
bowel syndrome, hemorrhoids, ulcers of the colon, and right 
lower and upper quadrant pain, as due to an undiagnosed 
illness.

14.  Entitlement to an increased rating for service-connected 
residuals of a left ankle sprain, currently evaluated as 10 
percent disabling.


15.  Entitlement to an increased rating for service connected 
residual of back strain with degenerative disc disease T12-
L1, L3-4, and L4-5, currently evaluated as 10 percent 
disabling.

16.  Entitlement to a total rating based upon individual 
unemployability.


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The appellant served on active duty from January 1970 to 
April 1970, and from November 1990 to June 1991.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from rating decisions of the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional 
Office (RO).  In January 1999, the Board issued a decision 
which in pertinent part, denied service connection for a 
hearing loss disability, earaches, a skin disorder, an eye 
disability, a respiratory disability, sleep disorder, a 
neurological or psychiatric disability, a cardiovascular 
disability, a genitourinary disability, a musculoskeletal 
disability (other than the specific joints that are service 
connected), and a dental disability, as not well grounded.  
Additional issues were the subject of a Remand for further 
development.  The January 1999 decision was appealed to the 
Court of Appeals for Veterans Claims (Court).  In December 
2000 a joint remand was issued which vacated the Board's 
January 1999 decision.  According to the Remand, these are 
the sole issues for current appellate consideration.  The 
Board's January 1999 decision denied an increased evaluation 
beyond 10 percent for tinnitus.  The veteran has referred to 
this issue in a February 2005 statement to the RO.  The 
matter is referred to the RO for consideration.  

In August 2001, the Board remanded the veteran's claim to the 
RO for additional development.  The case has been returned to 
the Board and is ready for further review.  

The issues of (1) entitlement to service connection for 
hearing loss; (2) entitlement to service connection for lower 
gastrointestinal disability, including diarrhea, irritable 
bowel syndrome, hemorrhoids, ulcers of the colon, and right 
lower and upper quadrant pain, as due to an undiagnosed 
illness; (3) entitlement to an increased rating for service-
connected residuals of a left ankle sprain, currently 
evaluated as 10 percent disabling; (4) entitlement to an 
increased rating for service connected residual of back 
strain with degenerative disc disease T12-L1, L3-4, and L4-5, 
currently evaluated as 10 percent disabling; (5) entitlement 
to a total rating based upon individual unemployability; (6) 
and entitlement to service connection for a musculoskeletal 
disability, including joint pain, shoulder impingement, 
bursitis, lumbalgia, fibromyalgia, knee pain, upper back 
pain, and left triceps tendonitis, as due to an undiagnosed 
illness, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's current earache complaints are not related 
to service or to an undiagnosed illness.  

3.  The veteran's current skin disability is not related to 
service or to an undiagnosed illness.  

4.  The veteran's current eye disorders are not related to 
service or to an undiagnosed illness.  

5.  The veteran's currently diagnosed respiratory disorder is 
not related to service or to an undiagnosed illness.  

6.  The veteran's current sleep disability is not related to 
service or to an undiagnosed illness.  

7.  The veteran's current neurological or psychiatric 
disorders are not related to service or to an undiagnosed 
illness.   

8.  The veteran does not have any current cardiovascular 
disorder related to service or to an undiagnosed illness.  

9.  The veteran does not have any current genitourinary 
disability related to service or to an undiagnosed illness.  

10.  The veteran does not have any current dental disability 
related to service or to an undiagnosed illness.  

11.  The veteran's currently diagnosed upper gastrointestinal 
disability of gastroesophageal reflux disease (GERD) is 
related to his military service.  

12.  The veteran does not have duodenitis/dyspepsia, pyloric 
channel erosion, or ulcers of the stomach that are related to 
service or to an undiagnosed illness.




CONCLUSIONS OF LAW

1.  Earaches were not incurred in or aggravated by service, 
nor are they due to an undiagnosed illness.  38 U.S.C.A. §§ 
1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2005).

2.  A skin disorder claimed as tinea pedis, rash on both 
feet, and rash on the back of legs was not incurred in or 
aggravated by active service nor is it due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2005).

3.  An eye disability, including exophoria, glaucoma, 
blurred/double vision, diplopia, convergence insufficiency, 
increased cup to disc ratio, triplopia, presbyopia, eyeball 
throbbing, and myopia was not incurred in or aggravated by 
active service nor is it due to an undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2005).

4.  A respiratory disability, including congested chest, 
chest tightness, shortness of breath, dyspnea, a lung 
disorder and chronic colds was not incurred in or aggravated 
by active service nor is it due to an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2005).

5.  A sleep disorder, to include sleep apnea was not incurred 
in or aggravated by active service nor is it due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

6.  A neurological or psychiatric disability, including 
muscle weakness, loss of strength, neurogenic bladder, 
fatigue, headaches, anxiety reaction, hand and facial 
numbness, binary problems, memory loss/amnesia, insomnia, 
poor concentration, depression, learning abnormality, 
nightsweats, dizziness, dysthymic disorder, and speech 
pathology/impediment was not incurred in or aggravated by 
active service nor is it due to an undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2005).

7.  A cardiovascular disability, including pain or pressure 
in the chest, palpitations, hypertension, and tachycardia was 
not incurred in or aggravated by active service nor is it due 
to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

8.  A genitourinary disability, including dysuria, 
dyspareunia, urinary or kidney problems, enlarged prostate, 
enlarged spleen, right lower quadrant pain, painful 
intercourse, increased nocturia, prostatitis, kidney 
infections, and small right varicocele was not incurred in or 
aggravated by active service nor is it due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2005).

9.  A dental disability, including temporomandibular joint 
pain, gum loss, periodontitis, and a salivary stone was not 
incurred in or aggravated by active service nor is it due to 
an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

10.  An upper gastrointestinal disability currently diagnosed 
as GERD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5.103 (West 2002); 38 C.F.R. §§ 3.303 (2005).  

11.  Other claimed upper gastrointestinal disability, 
including duodenitis/dyspepsia, pyloric channel erosion, and 
ulcers of the stomach, was not incurred in or aggravated by 
active service nor is it due to an undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for disabilities claimed 
to be the result of service in the Persian Gulf.  The 
evidence of record shows that the veteran served in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Thus, he has qualifying service for consideration of 
the presumption of service connection for disabilities 
medically attributed to undiagnosed illness or an unexplained 
chronic multisymptom illness.  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the "Veterans' 
Benefits Improvements Act of 1994," Public Law 103-446. That 
statute, in part, added a new section 1117 to Title 38, 
United States Code. Section 1117 authorized VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  In establishing the presumptive period, the Secretary 
was to review any credible scientific or medical evidence, 
the historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.  

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non- 
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and on October 21, 1998, 
Public Law 105-277, §1602(a)(1) added 38 U.S.C. § 1118, which 
codified the presumption of service connection for an 
undiagnosed illness.  

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001, with the comment 
period to end January 8, 2002.

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001."  
This legislation amends various provisions of 38 U.S.C. §§ 
1117, 1118, including a complete revision of § 1117(a), which 
now provides as follows:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest- (A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).

(2) For purposes of this subsection, the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): 
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms. 
	(C) Any diagnosed illness that the Secretary determines 
in regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following: (1) Fatigue. (2) 
Unexplained rashes or other dermatological signs or symptoms. 
(3) Headache. (4) Muscle pain. (5) Joint pain. (6) 
Neurological signs and symptoms. (7) Neuropsychological signs 
or symptoms. (8) Signs or symptoms involving the upper or 
lower respiratory system. (9) Sleep disturbances. (10) 
Gastrointestinal signs or symptoms. (11) Cardiovascular signs 
or symptoms. (12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  The effective dates 
of all of the cited amendments is March 1, 2002.  See 66 Fed. 
Reg. 56,614, 56,615 (Nov. 9, 2001) (to be codified at 38 
C.F.R. § 3.317(a)(1)(i)). Also effective March 1, 2002, § 202 
of the Veterans Educational Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001), amended 38 
U.S.C.A. §1117 to expand the presumptive period to September 
30, 2011.  See VBA Fast Letter 02-04 (January 17, 2002).

Among the requirements for service connection for disability 
due to an undiagnosed illness is that such disability, by 
history, physical examination, and laboratory tests, cannot 
be attributed to any known clinical diagnosis.  38 C.F.R. 
§3.317 (a) (1) (ii).  There must be no affirmative evidence 
that relates the undiagnosed illness to a cause other than 
being in the Southwest Asia Theater of Operations during the 
Persian Gulf War. See 38 C.F.R. §3.317 (c).  If signs or 
symptoms have been attributed to a known clinical diagnosis 
in the particular veteran's case being considered, service 
connection may not be provided under the specific provisions 
pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 
(August 3, 1998).  

In addition, there must be objective indications of a chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  See 38 C.F.R. §3.317 (a) (1) (b).  
There must be objective signs that are perceptible to an 
examining physician and other non-medical indicators that are 
capable of independent verification.  There must be a minimum 
of a six-month period of chronicity.  See 38 C.F.R. §3.317 
(a) (2) (3).

However, compensation shall not be paid if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval or air service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
war; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or events that 
occurred between the appellant's most recent departure from 
active duty in the Southwest Theater of Operations during the 
Persian Gulf war and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
appellant's own willful misconduct or the abuse of alcohol or 
drugs. See 38 U.S.C.A. §1117; 38 C.F.R. §3.317 (c).  

"Persian Gulf veteran" is defined as "a veteran who served on 
active military, naval or air service in the Southwest Asia 
Theater of Operations during the Persian Gulf War." 
"Southwest Asia Theater of Operations" includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations. 38 
C.F.R. §3.117 (d)(1), (2).  In this case, the veteran meets 
the definition of "Persian Gulf veteran."  His DD 214 
documents that he served in Southwest Asia from January 20, 
1991 to May 20, 1991.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.

Service Connection for Earaches

Service medical treatment records indicate that the appellant 
complained of a "dull earache" bilaterally, attributed to 
acoustic trauma in April 1991.  His subsequent 
demobilization/redeployment medical evaluation was negative 
for complaints of earaches, and his ear canals were described 
as normal.  There were no additional complaints of 
"earaches" until May and July 1994, on VA outpatient 
treatment.  Earaches were complained of on VA examination in 
February 1995, and a history of earaches was diagnosed.  
Earaches were subsequently specifically attributed to 
nonservice-connected chronic derangement of the 
temporomandibular joint during a VA ear examination in 
October 1997; the examiner found no ear conditions due to ear 
disease, and diagnosed chronic derangement of the TMJ joints 
with referred ear pain.  On VA dental examination in October 
1997, however, that examiner reported that no TMJ disease was 
appreciated.  VA outpatient treatment records into the 2000's 
show complaints of earaches.  In February 2002, on VA ENT 
consultation, the veteran reported that in 1991 while in 
Saudi Arabia he was working on a truck and a tire blew up 
knocking him back 15 feet.  He reported that he has had 
constant ear pain.  The finding was, probable traumatic 
neuralgia.  The examiner noted, however, that it was rare for 
this to happen bilaterally.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Here the record reflects that two examiners have related the 
veteran's earaches to two different causes.  In October 1997, 
an examiner attributed the veteran's earaches to referred 
pain from the TMJ, but the dental examiner, at the same time, 
found no evidence of TMJ disease.  In the absence of current 
TMJ disease, this opinion is not a basis upon which service 
connection may be granted.  Similarly, another doctor, in 
2002, suggested that the veteran's ear pain could be due to 
"probable traumatic neuralgia," but that doctor did not 
explain the basis for this suggestion.  Moreover, the 
suggestion was undercut by the doctor's own notation that a 
bilateral traumatic neuralgia would be a rare occurrence.  
There is nothing in the file that offers probative evidence 
establishing a nexus between the veteran's current complaints 
and his military service.  While the veteran did suffer an 
injury due to a tire blowing up in service and reported 
having earaches, thereafter there were no further complaints 
in service or until several years post service.  

Absent a showing of a medical nexus between service and the 
current complaints, the claim will be denied.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  Moreover, in the absence 
of objective indications of a chronic disability due to the 
claimed earaches, service connection on the basis that the 
claimed earaches are due to an undiagnosed illness is not 
warranted.  38 C.F.R. § 3.317.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996). 38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

Service Connection for a Skin Disorder

Military medical examinations were negative for any skin 
disorders or abnormalities, with the exception of a 2 to 3 
inch scar on the appellant's left leg and a scar beneath his 
nose noted in May 1989.

An April 1991 Southwest Asia demobilization/redeployment 
medical evaluation was completed.  The appellant denied any 
rash, skin infection or sores. An April 1991 military 
redeployment physical examination was also conducted.  The 
appellant denied any history of skin disease and his skin was 
described as normal.

A Persian Gulf Illness Examination was conducted in November 
1994.  The appellant reported that he did not know whether he 
had skin diseases.  Clinical evaluation of his skin was 
normal.  A dermatology examination was also conducted. The 
appellant reported a scaly rash on the soles of his feet.  
The appellant reported previous success with antifungal 
treatment.  The examiner observed scaling between the 
appellant's toes bilaterally and assessed tinea pedis.  

A VA examination was conducted in February 1995.  The 
appellant complained of a small rash that would come and go 
on the back of both legs.  He claimed it was "something like 
fungus" in his feet, and that he used cream for it.  The 
examiner observed that the color, moisture, and texture of 
his skin was normal.  There was no rash over his face, trunk, 
or extremities.  There was also no rash over the back of his 
legs or between his toes.  The examiner diagnosed a history 
of rash that was not present on examination.  

A VA skin examination was also conducted in November 1997.  
The appellant denied any skin disease at the time, but 
reported that he had had a fungal infection of his foot and 
toes in 1994 which had been treated with success and remained 
clear.  The diagnosis was of no skin disease at the time.

In January 1999, VA records show treatment for erythematous 
areas, previously diagnosed as Venus flakes.  Bilateral 
tineal rash of the feet was also found.  VA outpatient 
treatment records into the 2000's show diagnoses of tenia 
pedis.  However, there is no showing of a skin disorder in 
service and not until 1994.  There is no opinion relating any 
skin disorder to service.  Thus service connection on a 
direct basis is not warranted.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  In addition, since a diagnosed disability 
has been identified, service connection due to an undiagnosed 
illness is not warranted.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996). 38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).



Service Connection for an Eye Disability

A March 1969 military enlistment examination reported that 
the appellant had corrected vision with glasses to 20/20.  A 
May 1974 evaluation indicated that he had vision of 20/200 
bilaterally, corrected to 20/20.  A September 1986 National 
Guard enlistment examination reported that the appellant had 
distant vision of 20/400 on the right, corrected to 20/20, 
and 20/ L+F corrected to 20/30 on the left.  His near vision 
was 20/400 on the right, corrected to 20/30, and 20/200 on 
the left, corrected to 20/30.  The examiner noted decreased 
visual acuity E-2 and deficient color vision NCD.  The 
appellant reported that he had been wearing glasses since the 
age of 10. 

A May 1989 military evaluation examination reported distant 
vision of 20/100 bilaterally, corrected to 20/20, and near 
vision of 20/20, bilaterally.

An April 1991 military redeployment physical examination was 
conducted, which indicated that the appellant's distant 
vision was 20/200 on the right, corrected to 20/35, and 
20/200 on the left, corrected to 20/30.  His general eye and 
ophthalmoscopic examination was normal.  His pupils and 
ocular motility were also normal.  

Military treatment records from Keesler, dated from November 
1993 to January 1994, reported that the appellant claimed 
that his left eye "drifts out" and that he had double 
vision.  A November 1993 optical prescription revealed that 
the appellant received eyeglasses for distance and reading.  

VA outpatient treatment records reported that the appellant 
complained of his eyes stinging.  He also complained of 
double and triple vision, and that his eyes were sensitive to 
light.  Visual acuity was 20/30 on the right and 20/25 on the 
left.  The impression was large exophoria with occasional 
intermittent exotropia, and borderline IOP (intraocular 
pressure) with increased C/D (cup to disc ratio) - glaucoma 
suspected.  A June 1994 follow up entry reported complaints 
of exophoria with occasional intermittent exotropia and 
borderline IOP, glaucoma suspect.  The impression was 
convergence insufficiency worsened by bifocals.  The examiner 
reported that it was "[n]ot considered part of Persian Gulf 
syndrome, in my opinion."

Additional VA treatment entries, dated in May 1994 and July 
1994, reported that the appellant claimed that he was a 
Desert Storm veteran and had numerous complaints, including 
possible glaucoma of his eyes.  The diagnostic impression was 
of Gulf War syndrome, and urinalysis and blood test were 
indicated.

A Persian Gulf Illness Examination was conducted in November 
1994.  The appellant reported a history of blurred vision.  
An eye examination revealed myopia, astigmatism, presbyopia; 
triplopia most likely due to lens aberration or longstanding 
EF (eccentric fixation) and anomalous retinal correspondence; 
and longstanding high exophoria becoming intermittent.  

A January 1995 military treatment entry reported that the 
appellant was scheduled for HVF and was to return in 3 
months.

A VA visual examination was conducted in February 1995.  The 
appellant complained of blurry and double vision, and 
possible glaucoma.  The appellant had corrected visual acuity 
of 20/30 near and 20/20-1 far in the right eye, and 20/25 
near and 20/25 far in the left eye.  Examination was positive 
for intermittent diplopia which occurred at both near and 
far, mainly when tired.  It cleared with a blink or eye rest. 
No prisms were needed, EOMs were full.  An alternate cover 
test revealed 15 biopter of exophoria at a distance, 20 
diopters of exophoria at near.  There was no visual field 
deficit. Diagnoses included exophoria; convergence 
insufficiency; myopia; presbyopia; and large cup-to-disc 
ratio.

A June 1995 statement from the appellant's wife was 
submitted.  She reported that the appellant was nearsighted 
before service, but now he saw double and triple.  In August 
1995 statement, she also reported that the appellant had eye 
pain and was told that he possibly had glaucoma.

An October 1995 VA treatment entry reported that the 
appellant had dry eyes and increased cup to disc ratio which 
appeared stable.  The intraocular pressure was acceptable for 
the cup to disc ratio.  Follow up in 6 months was 
recommended.  

At his February 1996 hearing on appeal, the appellant 
testified that he had nearsightedness prior to service for 
which he received glasses.  He claimed that after service in 
the Persian Gulf, he noticed that his vision became blurry 
and he was told by an optometrist that it could not be 
"fixed."  

VA treatment entries dated from November 1996 to January 
1997, reported diagnoses of POAG (primary open angle 
glaucoma) suspect, diplopia secondary to LXT (left 
exotropia), and convergence insufficiency.  

A March 1997 MRI was conducted at Keesler to rule out 
demyelinating disease.  A clinical history of diplopia and 
numbness on the left side of the face with weakness was 
reported.  The MRI revealed that the ventricular system, 
cortical sulci, and basal cisterns were normal in size and 
configuration.  There was no intracranial mass, signal 
abnormality, and specifically, no abnormality in the white 
matter on proton density or T2 weighted images, nor 
infarction present.  The midline structures were normal.  The 
orbits and optic nerves were symmetric.  The impression was 
of a negative examination with no evidence of demyelinating 
disease.  

A July 1997 entry reported that glaucoma was suspect, and 
that the appellant had a history of diplopia since November 
1994.  There was poor compliance with testing as the 
appellant was squeezing his lids.  The examiner diagnosed XT 
(exotropia) using prisms and POAG (primary open angle 
glaucoma) suspected.  IOP (intraocular pressure) was normal.  
A follow up in neurology was scheduled.  An August 1997 
neurology consult indicated that NCS studies were normal.  
There was CTS (carpal tunnel syndrome) on the left with left 
ulnar nerve compression at the elbow.  The examiner noted 
chronic fatigue syndrome, rule out sleep apnea.  A sleep 
study was pending.

An October 1997 VA eye examination was conducted.  A review 
of the appellant's claims folder revealed myopia and 
deficiency in color vision as the only abnormal eye findings 
prior to the Gulf War.  The appellant complained of blurred 
vision which gradually became double vision and pain "all 
the time" which consisted of "stinging" and his eyeballs 
"throbbing."  His visual symptoms were distorted vision and 
double vision.  Visual acuity was 20/50 near and 20/300 far 
in the right eye, uncorrected; 20/20 and 20/20-1 corrected.  
In the left eye, visual acuity was 20/70-2 near and 20/300 
far, uncorrected, and 20/20 near and 20/20-1 far, corrected.  
Regarding the appellant's complaints of diplopia, the 
examiner reported 25 diopters of exotropia at distances and 
35 diopters of exotropia at near.  Extraocular muscle 
movements were full. Visual fields were full to 
confrontation.  External examination was within normal 
limits.  Diagnoses included myopia, presbyopia, exotropia, 
meibomitis, minimal inferior superficial punctate keratopathy 
of the left eye, and relatively large cup-to-disc ratio.  In 
an addendum, the examiner noted that the symptom of the 
eyeball "throbbing" was the only symptom which could not be 
attributed to a diagnosed condition.  

VA outpatient treatment records show suspected glaucoma in 
February 1998, April 1998, and January 2000, and treatment 
for diplopia in January 1999 and in April 2001.  A March 2000 
CT of the head and orbits was normal.  On VA examination in 
February 2005, it was noted that there were no new eye 
complaints.  Visual acuity was 20/30 in both eyes, and 
intraocular pressure was noted to be good.  It was stated 
that glaucoma was unlikely.   RXT (right extratropia) was 
noted.  

After reviewing the evidence of record, the Board must find 
that there is no competent evidence linking a current eye 
disorder to the appellant's military service.  In addition, 
the Board notes that mere congenital or developmental 
defects, including refractive error of the eye, are not 
diseases or injuries in the meaning of applicable legislation 
for disability compensation purposes.  38 C.F.R. §§ 3.303(c) 
4.9 (2005).  Service connection for a developmental or 
congenital defect would be justified if the evidence showed 
that service aggravated that defect.  See O.G.C. Precedent 
67-90. 55 Fed Reg. 43253 (1990); O.G.C. Precedent 82-90, 55 
Fed. Reg. 45711 (1990).

Myopia, more commonly known as nearsightedness, is defined as 
an error of refraction.  See Dorland's Illustrated Medical 
Dictionary (29th ed. 2000).  Presbyopia is a type of 
hyperopia, a refractive error, "a visual condition that 
becomes apparent especially in middle age and in which loss 
of elasticity of the lens of the eye causes defective 
accommodation and inability to focus sharply for near 
vision."  McNeely v. Principi, 3 Vet. App. 357, 363- 64 
(1992). A refractive error of the eye is not a disease for 
which service connection may be granted.  See 38 C.F.R. § 
3.303(c) (2005).  According to the VA's Adjudication 
Procedure Manual M21-1, Part VI, 11.07(b), as in effect both 
prior to and on August 26, 1996, defects of form or structure 
of the eye of congenital or developmental origin, such as 
regular astigmatism, myopia (other than malignant or 
pernicious), hyperopia, and presbyopia will not, in 
themselves, be regarded as disabilities and may not be 
service connected on the basis of incurrence or natural 
progress during service.  The Manual further provides that 
there is long established policy permitting a grant of 
service connection with such unusual developments as 
choroidal degeneration, retinal hemorrhage or detachment, or 
rapid increase in myopia producing an uncorrectable 
impairment of vision; only under such unusual circumstances, 
with uncorrectable residuals, may refractive error be 
considered service connected.  Irregular astigmatism may be 
due to corneal inflammation, injury or operation.  Only under 
such unusual circumstances, with uncorrectable residuals, may 
refractive error be considered service connected.  
Adjudication Procedure Manual M21-1, Part VI, 11.07(b). Also, 
there is for consideration the effects of superimposed 
disease or injury in determining whether a pre-existing 
entity was aggravated.  VAOPGCPREC 82-90, 55 Fed. Reg. 45711 
(1990); See also 38 C.F.R. §§ 3.303(c); 4.9 (2005).  

In this case, the post-service medical evidence shows the 
presence of refractive error, including myopia and 
presbyopia.  The post-service medical evidence also reflects 
a number of acquired eye disorders, to include suspected 
glaucoma, exotropia, keratopathy, and meibomitis.  However, 
none were shown in service, or are otherwise shown to be 
related to service.  Rather, the objective evidence reveals 
that the appellant first complained that his eye "drifts 
out" and that he had double vision more than 2 years 
following service.  Therefore, there is no evidence that 
service connection for an acquired eye disability on a direct 
basis is justified.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  

With respect to the appellant's allegation that he suffers 
from an undiagnosed disability that had its onset in the 
Persian Gulf, the Board notes that the symptomatology of 
which the appellant has complained has not resulted in a 
disability which can be said to be "undiagnosed."  Medical 
records reported that the appellant had numerous eye 
problems, but that they were all specifically attributed to 
diagnosed disabilities, with the exception of his complaint 
of "eyeball throbbing."  This complaint, however, is not 
associated in the medical record with signs of chronic 
disability, that is, objective evidence perceptible to an 
examiner. This being the case, the eyeball throbbing is not 
shown by signs and symptoms to result from undiagnosed 
illness.  Accordingly, he does not have a disability that can 
be service connected pursuant to 38 C.F.R. § 3.317.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996). 38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

Service Connection for a Respiratory Disability and for a 
Sleep Disorder

Military medical evaluations dated from March 1969 to May 
1989 are negative for any complaints or findings of 
respiratory abnormalities or sleep disorder.  A January 1991 
military treatment entry reported that the appellant 
complained of flu symptoms, including a hacking cough.  His 
TM was normal, but pharynx revealed some infection, and he 
was prescribed medication.

An April 1991 Southwest Asia demobilization/redeployment 
medical evaluation was completed.  The appellant denied any 
cough or sinus infection.  An April 1991 military 
redeployment physical examination was also conducted.  The 
appellant reported a history of chronic or frequent colds, 
but denied shortness of breath, pain or pressure in his 
chest, and chronic cough.  Examination indicated that his 
lungs and chest were normal.  An April 1992 chest x-ray 
revealed that the appellant's lungs were clear.

Keesler military treatment records reported that a CT scan 
was conducted in March 1994.  Imaging of the lung bases 
demonstrated no abnormalities involving the lung parenchymal 
or pleura. No pleural effusions were identified.  

A May 1994 VA treatment entry reported that the appellant 
claimed that he was a Desert Storm veteran and had numerous 
complaints including cold symptoms.  The diagnostic 
impression was of Gulf War syndrome and urinalysis and blood 
test were indicated.  

A November 1994 evaluation at the Sleep Disorders Center was 
conducted.  The appellant had latency to sleep onset of 20.5 
minutes, which he perceived as 1 hour. He slept for 8.9 
hours, which he perceived as 5 hours.  It was the consensus 
of the committee that he had sleep state misperception and 
positional obstructive sleep apnea.  He had 59 hypopneas 
which gave him a respiratory disturbance index (RDI) of 6.7 
per hour with 3.7 arousals per hour.  Fifty-three of these 
occurred on his back.  The committee recommended positional 
training to keep him off his back, weight loss and exercises.  
Additionally, the committee recommended a review of his sleep 
hygiene at this time.  

A Persian Gulf Illness Examination was conducted in November 
1994.  The appellant reported a history of shortness of 
breath.  Clinical evaluation revealed normal lungs and chest.  
A pulmonary examination was also conducted.  The appellant 
had normal pulmonary function tests and a normal chest x-ray.  
A hospitalization summary reported that pulmonary function 
tests were normal and a room air blood gas showed mild 
hypoxemia at rest.  The appellant was scheduled for a 
Pulmonary Exercise Test later that month.  

A Persian Gulf Clinical Assessment form indicated that the 
appellant's primary diagnosis was fibromyalgia.  Secondary 
diagnoses included sleep state misperception.  The health 
care provider checked that he was uncertain whether the 
conditions were Persian Gulf related, and that he considered 
the examination normal.  He checked that the diagnosis did 
not explain the appellant's symptoms.

A VA examination was conducted in February 1995.  The 
appellant complained of constant sore throats and colds.  The 
examiner observed that the appellant's chest was symmetrical 
with equal expansion.  His lungs were clear bilaterally.  The 
examiner diagnosed a history of constant colds and sore 
throats and a history of chest congestion, pain and 
tightness. X-ray of the appellant's chest was negative, with 
no change from January 1994.  

A February 1995 military treatment entry reported that the 
appellant had no acute change from prior evaluation, with 
chronic dyspnea of unknown cause.  The examiner reviewed the 
prior CPEX performed in December 1994, and indicated that 
further testing would be necessary.  A repeat CPEX was 
planned for the near future.  

A March 1995 pulmonary function test was conducted at the 
University of South Alabama Medical Center.  The physician's 
impression was of decreased maximal aerobic capacity 
secondary to mild cardiac disease or cardiovascular 
deconditioning, without evidence of ischemia.  There was a 
normal ventilatory response for exercise.  A diagnosis of 
dyspnea of uncertain etiology was provided.

Treatment records from the Community Medical Center dated in 
May 1995 reported that the appellant was referred for 
assessment of symptoms, including dyspnea status post Gulf 
Storm.  

A September 1995 Keesler treatment entry reported that the 
appellant had previously been seen as part of a Persian Gulf 
evaluation.  Since then, CPEX indicated decreased maximum 
aerobic capacity secondary to mild cardiac disease or CV 
deterioration.  There was no evidence that it was chronic, 
and the appellant had normal ventilatory response.  A prior 
sleep study indicated positional OSA (obstructive sleep 
apnea) with no treatment to date.  The appellant claimed 
worsening dyspnea.  He denied cough or wheeze.  He reported 
chronic sinus congestion with a sleep history of loud snoring 
and nocturnal apnea.  He also reported a history of 
fibromyalgia.  The examiner noted multiple complaints with no 
unifying whole.  He doubted pulmonary etiology.  At his 
February 1996 hearing on appeal, the appellant testified that 
he became short of breath if he walked any distance.  He 
claimed that in May or April 1992 he went on training and 
became very sick and out of breath with a headache, so he 
never returned.

A September 1997 report from the University of South Alabama 
Hospital reported that the appellant was initially seen in 
August 1997 for evaluation of a very complicated medical 
history, including low back pain and a variety of neurologic 
problems since his return from the Persian Gulf.  The 
interpretations of both a diagnostic polysomnogram and CPAP 
titration in September 1997 indicated severe sleep apnea with 
predominantly hypopneas and an apnea/hypopnea index of 
greater than 40.  His sleep was significantly better using 12 
cm water CPAP with a medium gel mask.  The appellant claimed 
that if he did not take trazidone at bedtime he was not able 
to sleep at all, but with it he fell asleep rapidly.  The 
assessment indicated a history suggestive of sleep apnea with 
excessive sleepiness, loud snoring, witnessed obstructive 
events, nocturia and nocturnal kicking; possible PLMD; sleep 
hygiene disorder; history of depression; and ill defined 
neurological conditions.  The appellant was scheduled for a 
nocturnal polysomnogram in the near future and it was noted 
that he would require a CPAP trial.  It was possible that the 
appellant could have central sleep apnea with his 
neurological problems, which would be assessed during his 
polysomnogram.  A nocturnal polysomnogram indicated moderate 
to severe sleep apnea and a CPAP trial was scheduled.  The 
diagnoses were severe obstructive sleep apnea syndrome - 
predominantly hypopneas with an apnea/hypopnea index of 
greater than 40; nocturnal desaturations - clearly REM 
related; and nocturnal snoring secondary to #1.  CPAP 
revealed that either 10 or 12 cm water would lead to 
excellent control of the appellant's sleep apnea with no 
desaturations, intermittent snoring, and resolution of the 
sleep fragmentation.  

A VA general medical examination was conducted in November 
1997.  The appellant complained of a history of chest pain, 
occasional tightness and palpation on exertion.  He also 
reported disturbed sleep.  His chest was described as 
symmetrical and his lungs were clear to auscultation.  The 
examiner diagnosed a history of sleep disorder and sleep 
apnea and referred to the neurology examination.

A VA respiratory disease examination was also conducted in 
November 1997. The appellant's C-file was reviewed.  The 
appellant had a history of fever, and frequent night sweats.  
He had daytime hypersomnolence.  Sleep studies were noted to 
have been recently performed.  A diagnosis of a history of 
chronic sleep deprivation with sleep apnea was provided.  A 
sinus series revealed that the paranasal sinuses were well 
aerated.  There was no evidence of air fluid levels, no soft 
tissue mass and no thickening of the lining membrane.  The 
impression was a normal study.  

An instruction sheet indicated that the appellant received a 
12 cup CPAP unit which was issued in November 1997, and that 
he was instructed regarding its use.  A spirometry was within 
normal limits in November 1997.  

VA outpatient treatment records show that in January 1999, 
chronic obstructive pulmonary disease was diagnosed, and 
sleep apnea was also found.  PFTs and chest X-rays were noted 
to be consistent with emphysema.  In November 1999, sleep 
apnea was diagnosed.  

After reviewing the evidence of record, the Board must find 
that there is no competent evidence linking any current 
respiratory symptoms or sleep disturbance to service or to an 
undiagnosed illness.  Service medical records are devoid of 
any findings of a chronic respiratory disability or sleep 
disorder.  While the veteran was treated for infection 
related to complaints of flu symptoms in January 1991, this 
was acute and transitory and resolved.  His lungs and chest 
were described as normal at the time of his April 1991 
demobilization/redeployment examination, and an April 1992 
chest X-ray and March 1994 CT scan were likewise normal.  In 
addition, there is nothing in the record that associates the 
current findings to service.  As such, service connection 
will be denied.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  

With respect to the appellant's allegation that he suffers 
from an undiagnosed disability, the Board notes that the 
respiratory and sleep symptomatology of which the appellant 
has complained has not resulted in a disability which can be 
said to be "undiagnosed."  His respiratory symptoms have 
been attributed to cardiovascular disability, COPD and 
emphysema, which are unrelated to service, and his sleep 
problems have been attributed to obstructive sleep apnea or 
sleep state misperception, also unrelated to service.  
Therefore, the requirements for entitlement to service 
connection for respiratory disability or for sleep disorder 
under 38 C.F.R. § 3.317 have not been met.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996). 38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

Service Connection for a neurological or psychiatric 
disability

Periodic military medical examinations, dated from March 1969 
to May 1989, are negative for any neurological or psychiatric 
symptoms or complaints.  

An April 1991 Southwest Asia demobilization/redeployment 
medical evaluation was completed.  The appellant denied 
nightmares, trouble sleeping, or a recurring thoughts about 
his experiences during Desert Shield/Desert Storm.  An April 
1991 military redeployment physical examination was also 
conducted, which indicated that the appellant's neurologic 
and psychiatric evaluation was normal.  He denied depression 
or excessive worry, loss of memory, and nervous trouble of 
any sort.

An April 1992 preoperative assessment and intraoperative 
nursing care plan completed at the time of the appellant's 
left ankle arthroscopy indicated that the appellant's 
comprehension and emotional status was good.  

Military treatment records from Keesler, dated from November 
1993 to January 1994, reported that the appellant complained 
of severe fatigue and headaches during a November 1993 
appointment.  However, no findings regarding headaches or 
fatigue were indicated.

May 1994 and July 1994 VA treatment entries reported that the 
appellant claimed that he was a Desert Storm veteran and had 
numerous complaints including anxiety, headaches, memory 
loss, severe fatigue, and facial numbness.  The diagnostic 
impression was of Gulf War syndrome, and urinalysis and blood 
test were indicated.  

A Persian Gulf Illness Examination was conducted in November 
1994. The appellant reported a history of loss of memory and 
amnesia.  A neurological examination was performed.  He 
complained of headaches, myalgias, and paresthesias.  He 
claimed that he had constant slight headaches with occasional 
nausea which he reported started 1 year following his return.  
He claimed that the myalgia were down the back of his legs 
bilaterally since Desert Storm, and that he had low back pain 
with the onset of these symptoms.  He reported intermittent 
paresthesias in his upper extremities bilaterally.  He 
claimed that his whole head was involved.  The impression was 
of chronic daily headaches, fibromyalgia, and non-specific 
paresthesias/myalgias which may be related to fibromyalgia 
vs. back trauma.  The examiner recommended an EMG/NCV, a 
headaches work up per CCEP, increased Elavil and a trial of 
Naprosyn for 2 weeks.  An EMG/NCV was normal, with the 
exception that his left wrist showed median nerve at the 
borderline upper limit of normal at the wrist. Otherwise, it 
was a normal EMG/NCV study.  An EEG was also conducted.  
Awake and drowsy states were monitored.  The clinical 
interpretation was of a normal awake and drowsy EEG, with no 
evidence of lateralizing activity or epileptiform discharges.  

A Persian Gulf psychiatric evaluation was also conducted in 
November 1994.  The appellant denied any history of emotional 
instability and claimed that he had never sought mental 
health intervention.  His presenting symptoms, which he 
claimed began subsequent to his tour, were headaches, 
generalized paresthesias, tinnitus, shortness of breath, 
arthralgias, and fatigue.  Neurovegetative symptoms were 
positive only for fitful sleep secondary to pain and fatigue.  
There was no history compatible with a major mood disorder, 
anxiety disorder, dissociative phenomena or problematic 
reality testing.  

The examiner observed that the appellant was alert, pleasant, 
and spontaneous.  No abnormal kinetics were noted and eye 
contact was good.  His speech pattern was of normal prosody 
and paralinguistics.  His mood was somewhat depressed and his 
affect was slightly constricted, but appropriate to thought 
content.  Thought form was normal, in that he was goal 
directed without loose associations or flight of ideas.  
Thought content was devoid of delusions, illusions, 
hallucinations or suicidal/homicidal ideations.  Cognitively, 
his mini-mental status examination was 27/30; short term 
memory was 1/3 at 5 minutes.  Insight and judgment appeared 
adequate.  Diagnosis was no mental disorder on Axis I and no 
personality disorder on Axis II.  The examiner commented that 
the appellant had no mental disorder and there was no need 
for mental health intervention except to further evaluate him 
cognitively.  Neuropsychological testing was scheduled.  

A military hospitalization summary for the appellant's period 
of admission for evaluation of his Persian Gulf service 
symptoms in November 1994 indicated that an Epstein Barr 
Virus titer was consistent with past infection.  
Neuropsychiatric testing revealed abnormalities on the 
following tests:  Wide Range Achievement Test, Grip Strength, 
Grooved Peg Board, Finger Tapping, Rey-Osterreith Complex 
Figure, visual reproduction on the Wechsler Memory Scale, and 
California Verbal Learning Test. The remainder of the test 
was normal.  

A November 1994 Persian Gulf Clinical Assessment form 
indicated the appellant's primary diagnosis was fibromyalgia.  
Secondary diagnoses included chronic daily headaches, low 
back syndrome, sleep state misperception, and deconditioning.  
The health care provider checked that he was uncertain 
whether the conditions were Persian Gulf related and that he 
considered the examination normal.  He checked that the 
diagnosis did not explain the appellant's symptoms.  

A VA examination was conducted in February 1995.  The 
appellant complained of constant facial numbness and numbness 
in his hands that went up to his forearms.  He also 
complained of headaches all of the time and reported fatigue, 
memory loss, chronic anxiety, night sweats, and loss of 
strength in his limbs.  The examiner observed that the 
appellant was alert, oriented to person, place, date, and 
time.  His memory was intact for his birthday and social 
security number.  Odor, touch, vibration, deep tendon 
reflexes and cerebellar functions were intact.  Babinski and 
Romberg were negative.  A psychiatric and personality 
evaluation revealed somatization was present.  The examiner 
assessed a history of chronic fatigue and anxiety, and 
nightsweats.  


A neurology consultation report indicated that the appellant 
complained of headaches, hand numbness, facial numbness, and 
low back and neck pain.  It was noted that he had been taking 
Motrin with relief, but developed ulcers, and now took 
Tylenol without full relief. EMG, SNCS, and MNCS were normal.  
The examiner reported no evidence of sensory neuropathy, and 
suggested that, if hand symptoms persisted, palmar studies 
should be repeated in 6 months.  

Treatment records from the Community Medical Center, dated in 
May 1995, reported that the appellant was referred for 
assessment of symptoms, including fatigue, poor 
concentration, and depression status post Gulf Storm. 

A July 1995 mental health clinic entry reported that the 
appellant was referred for evaluation.  The examiner noted 
that it was difficult to tell whether the appellant had 
physical problems.  However, he complained of numerous 
problems which had been documented in various evaluations.  
The appellant complained of recent memory loss, double 
vision, nervousness, and worrying about how he would take 
care of his family.  The appellant claimed that he was 
depressed some, but not severely, so he did not cry.  He 
denied suicidal or homicidal ideations.  He reported that he 
lost weight only after dieting.  He had some decreased 
interests, but no problems with his wife or family.  He 
denied any decrease in sexual interests.  He reported that 
medication may be helping some.  The examiner reported that 
many of the symptoms could be secondary to depression, but 
that the appellant also showed evidence of some neurologic 
damage.  The examiner felt that such diagnoses as multiple 
sclerosis and chronic fatigue syndrome should be ruled out.

August 1995 statements from the appellant's wife were 
submitted.  She claimed that the appellant started to 
complain of fatigue the first year after he returned home 
from Desert Storm.  She also reported that the appellant 
complained of constant dull headaches during the first year 
of his return, and since.  She also reported that he had 
memory, concentration, learning, speaking and other problems 
including anxiety, and depression within 2 years of his 
return.  She claimed that he came home with a cold, sore 
throat, congested sinus and chest and kept these cold 
symptoms since.

An October 1995 military treatment entry reported that the 
appellant was seen in follow up after his sleep study and was 
advised regarding sleeping positions. It was noted that he 
would be seen on an as needed basis.  

A December 1995 entry reported that the appellant was seen at 
the mental health clinic for a follow-up appointment.  He 
claimed that he did not notice any improvement in his mood.  
He continued to be depressed with little or no energy and had 
insomnia.  He reported that financial problems had been a 
major contributor to his depressed mood.  On mental status 
examination, his affect was blunted.  He was alert and 
oriented.  He had some difficulty with his memory and his 
concentration ability.  He denied any suicidal or homicidal 
ideations.  There was no psychosis.  The examiner assessed 
depression and anxiety and noted that he looked less 
depressed and less anxious than on previous examination 
despite what he was saying.  

At his February 1996 hearing on appeal, the appellant 
testified that he did not have headaches prior to service in 
the Persian Gulf.  He claimed that he had dull headaches all 
of the time with occasional migraines.  He also testified 
that he had chronic fatigue, memory loss, sleep disorder, 
nervous disorder, anxiety and mood swings.  He claimed that 
he began to feel tired all of the time, a few months after he 
returned home.  He reported that he also had nightsweats and 
did not sleep well.  He claimed that he no longer slept on 
his back and still had problems sleeping.  His wife testified 
that he was very physically active prior to service and that 
he was very alert.  She claimed that he "slowed down" after 
service and that he could not remember certain things.  She 
also claimed that he "shakes" a lot because of nervousness 
and has mood swings.  

An August 1995 treatment record from a private examiner 
reported that the appellant was to be seen for consultation 
of somatic symptoms and complaints.  The appellant indicated 
that he had been denied Social Security disability.  He 
continued to complain of problems concentrating with poor 
memory with diffuse arthralgias, chronic fatigue, and double 
vision.  Physical examination revealed bilateral exophoria.  
There was no cranial neuropathy or actual motor deficit. His 
gait was fairly normal.  The impression was of multiple 
somatic complaints including memory disturbance, double 
vision, and arthralgias.  The examiner commented that the 
appellant seemed to be genuine in his history, and that he 
may not be able to return to work or to his past employment 
responsibilities.  Notes, dated from June 1995 to July 1995, 
to the appellant's employer to excuse him from work were also 
submitted.  

Private treatment records were submitted.  An October 1995 
entry reported that the appellant was being followed for 
innumerable somatic complaints.  The appellant's wife 
reported that his biggest problem was that he had impaired 
memory and a "shakey" gait.  There was some questionable 
excessive nocturnal myoclonic activity of his lower 
extremities.  The examiner reported that the appellant had a 
flat demeanor.  Funduscopic examination briefly was normal.  
His hearing was diminished bilaterally.  There was no obvious 
cranial nerve abnormality.  Motor examination revealed normal 
tone and power.  Tandem gait was diminished.  There were no 
pathological reflexes and no Faber sign or nerve stretching 
sign.  The impression was somatic complaints, possible 
depressive symptomatology, possible chronic fatigue syndrome, 
possible sleep disturbance, and possible degenerative joint 
disease.  

In November 1995, a private examiner noted that the appellant 
brought copies of his medical records.  On physical 
examination he had convergent spasm, but remaining cranial 
nerves were normal, except for diminished hearing 
bilaterally.  Motor examination revealed no motor deficits 
and no appendicular ataxia.  The appellant walked with a cane 
and tended to teeter to either side when ambulating.  The 
impression was anxiety/depressive symptoms, subjective memory 
disturbance, subjective dizziness, and chronic fatigue 
symptoms.  A February 1996 entry indicated that the examiner 
continued to follow the appellant.  The appellant was alert, 
conversive.  The impression was anxiety/depressive 
symptomatology and multitudinous somatic symptoms.  In March 
1996, the impression was subjective memory disturbance and 
subjective fatigue syndrome and sleep disturbance.  In May 
1996, the appellant presented using a cane.  He had mild 
clumsiness of his left hand.  He had no ophthalmoparesis.  
Funduscopic examination was briefly normal, and sensory motor 
examination was otherwise intact.  His hearing was diminished 
bilaterally.  The impression in July 1996 was depressive 
symptoms, subjective memory disturbance, and multiple somatic 
symptoms. In October 1996, intermittent tremulousness to the 
right, greater than left, upper extremity was noted.  There 
was some degree of atypia to this movement phenomenon.  There 
was no definite weakness and his gait seemed normal, but he 
continued to use a cane.  The impression was innumerable 
somatic symptoms, probable depressive symptomatology, and 
symptoms of fatigue.  An impression of multiple somatic 
symptoms was continued in December 1996.  No appreciable 
change was indicated in February 1997 or May 1997.  In August 
1997, the impression was symptoms of cognitive loss per 
history, diplopia variable and not pathologic in appearance, 
variable arthralgias, and chronic fatigue symptoms.

An October 1996 VA psychiatry treatment entry reported that 
the appellant complained of trouble sleeping which had 
worsened during the last couple of weeks.  A mental status 
examination revealed that the appellant was alert, and 
oriented times 4.  He had a depressed mood with dysthymic 
affect.  He had no homicidal or suicidal ideations and his 
judgment and insight were fair.  The examiner diagnosed 
dysthymic disorder and chronic pain from arthritis, rule out 
early multiple sclerosis.  The appellant was also seen in 
neurology with complaints of muscle weakness, numbness on the 
left side of his face and in his hands, and complaints of 
episodic diplopia.  Nerve conduction studies and MRI of his 
head were ordered.  He also complained of shortness of breath 
and of feeling tired when he arose in the morning, but more 
in the evening.  He reported a history of diplopia and 
difficulty eating.  The appellant was alert, and oriented 
times 3.  He had a few lifts on his heels and toes.  He had 
no facial asymmetry, and his motor examination revealed no 
involuntary movements.  The impression was neurobellar left 
side of the face, and diplopia. 

In January 1997, VA treatment entries reported that the 
appellant was treated in speech pathology for an individual 
speech therapy session following an abnormal barium swallow.  
A clinical history of dysphagia was noted.  During the study 
it was noted that the appellant showed reduced laryngeal 
elevation and laryngeal closure.  The appellant was provided 
some exercises to help strengthen this area.  He also had 
some difficulty with range of motion of his tongue.  He had 
poor tongue tip control and was given exercises to strengthen 
the muscles in his tongue.


In February 1997, the veteran underwent a VA 
neuropsychological evaluation.  The veteran complained of 
memory problems, depression, and swallowing problems.  The 
veteran was examined and tests were administered.  The 
results of testing showed his intellectual abilities were 
stable.  Immediate verbal memory was good, recognition memory 
was 4 for 4, and spontaneous delayed recall was 0 for 4.  He 
obtained an MQ of 96 with average abilities in all area 
tested.  The examiner noted that the data were somewhat 
difficult to interpret.  It was noted that there was evidence 
of mild, spotty impairment of cognitive processes, but with 
clearly unimpaired performance on intellectual memory, 
similarities, proverbs, and language skills.  It was reported 
that other than demyelinating process, it was difficult to 
specify etiologic process.  The diagnostic impression was, 
dysthymic disorder, and rule out multiple sclerosis.  

A March 1997 MRI was conducted at Keesler to rule out 
demyelinating disease.  A clinical history of diplopia and 
numbness on the left side of the face with weakness was 
reported.  The impression was of a negative examination with 
no evidence of demyelinating disease.  VA RIBA (recombinant 
immunoblot assay) and EBV tests were conducted which were 
negative.

An April 1997, VA psychiatry entry reported that the 
appellant complained of continual insomnia, chronic pain and 
chronic depressed mood.  The appellant claimed that an MRI 
was inconclusive.  The impression was of dysthymia.

In May 1997, VA entries from the neurology clinic reported 
that the appellant complained of fatigue and diplopia.  He 
claimed that the diplopia was more frequent and that he had 
trouble judging distance.  The examiner noted that the 
diplopia and fatigue were of questionable etiology, and that 
the appellant had degenerative joint disease with no 
radicular symptoms.  NCS and CT scan of the C-spine were 
scheduled due to the appellant's complaints of nerve pain, 
and numbness.  The NCS revealed no evidence of active 
denervation.  Recruitment was adequate.  Giant Motor Units 
were noted in the distal hand muscles.  The impression was 
that nerve conduction studies of both lower extremities and 
right upper extremity were within normal limits, including F 
latencies and H solius latencies.  Sural nerve amplitudes 
were within the low normal range.  A nerve conduction study 
of the left upper extremity suggested moderate compression of 
the median nerve at the wrist (CTS, carpal tunnel syndrome) 
and mild compression of the ulnar nerve across the elbow.  
There was no active denervation on EMG examination.  The 
examiner's impression upon review was of chronic fatigue 
syndrome, rule out obstructive sleep apnea.

A July 1997 mental health clinic entry reported that the 
appellant had no psychotic symptoms, and the impression was 
dysthymia.  His Zoloft was increased.  However, in August 
1997 the appellant reported that it was not having much of an 
effect.  The impression was that the appellant was about the 
same.  

A July 1997 entry reported that glaucoma was suspect, and 
that the appellant had a history of diplopia since November 
1994.  There was poor compliance with testing as the 
appellant was squeezing his lids.  The examiner diagnosed XT 
(exotropia) using prisms and POAG (primary open angle 
glaucoma) suspected. IOP (intraocular pressure) was normal.  
A follow up in neurology was scheduled.  An August 1997 
neurology consult indicated that NCS studies were normal.  
There was CTS (carpal tunnel syndrome) on the left with left 
ulnar nerve compression at the elbow.  The examiner noted 
chronic fatigue syndrome, rule out sleep apnea.  A sleep 
study was pending.

A VA neurological disorders examination was conducted in 
October 1997.  The appellant claimed that he had multiple 
symptoms that began with a dull headache and occasionally 
exacerbated to a more severe right-sided headache associated 
with nausea, and sensitivity to light and noise 1 to 2 times 
per week.  In addition to headaches, the appellant reported 
numbness starting gradually in his forehead on the left in 
1993, and spreading downward to involve the left side of his 
face, neck and upper torso.  He claimed that he developed 
blurred vision in 1994, and then, subsequently, what he 
described as diplopia.  The examiner reported that, on 
further questioning, what he was actually describing was 
breaking fusion, in that when he stared at anything for any 
prolonged period of time his vision doubled.  He denied any 
history of amblyopia as a child, but indicated that he had 
worn glasses since age 12.  The appellant also complained of 
swallowing problems which he believed were localized to the 
left side of his throat.  He reported that he also had 
slurred speech and difficulty pronouncing words of multiple 
syllables.  He wore bilateral hearing aids with a history of 
tinnitus and decreased hearing.  He also had a history of 
multiple musculoskeletal, gastrointestinal, and genitourinary 
complaints with sleep disturbances, memory problems, and mood 
changes.

Neurological examination revealed that the appellant was 
alert, oriented and cooperative.  Cranial nerves 2-12 were 
intact and normal with no evidence of papilledema or field 
cut to confrontation.  From time to time the right eye tended 
to break fusion and drift outward.  There was no facial 
weakness noted, and the palate appeared to elevate 
symmetrically.  Examination of his neck revealed no bruits.  
Motor examination revealed a give-way quality to formal 
muscle testing on the left.  However, no ulnar drift was 
present.  No atrophy was noted.  The deep tendon reflexes 
were intact and symmetrical.  Sensory examination revealed a 
subjective spotty decreased pinprick perception over the left 
side of the body which followed neither a peripheral or 
dermatomal pattern.  Corneal reflexes were equal bilaterally. 
Cortical sensation was normal.  Cerebellar function was 
normal, although, on attempted tandem walking, the appellant 
exhibited an astasia/abasia gait.  The examiner found 
"nothing of a clearly objective nature on neurological 
examination to suggest dysfunction of either the central or 
peripheral nervous system.  He does appear to have tendency 
to break fusion with his eyes, and he does have some hearing 
loss which is due to his accident.  From the history, the 
more severe headaches had a migrainous quality to them."

A VA general medical examination was conducted in November 
1997.  The appellant complained of a history of 
forgetfulness, loss of concentration, headaches, and sleep 
problems with anxiety and depression.  He also reported a 
history of numbness of his face, neck and groin area since 
1991, and a numbness of his hands and fingers.  The examiner 
deferred to the VA neurology examination.  A hemic 
examination revealed no hemic disorders.

A VA mental disorders examination was also conducted in 
November 1997.  The examiner observed that the appellant's 
eyelids were almost completely closed. He claimed that this 
was because the muscles in his right eye were somewhat 
exotropic. Later, as the interview progressed, and when they 
turned to intelligence test questions, the examiner noticed 
that his eyes opened to a much wider aperture.  The appellant 
had a number of depressive symptoms and felt sad a good deal 
of the time.  He did not cry.  His appetite was fair.  He 
reported that he slept poorly.  He claimed that he woke up 
due to sleep apnea, and that he also had to urinate during 
the night which he referred to as having "kidney problems."  
The examiner reported that he could find no psychotic 
indices.  The appellant brought with him 2 pages of single 
typing describing innumerable physical complaints.  Some of 
the symptoms were on the "rather naïve side, and [we]re not 
in existence at this time such as slurred speech."  The 
examiner's impression was that the appellant was sincere in 
describing these symptoms and quite literally they 
encompassed his entire body, "practically every organ was 
involved" including every organ system.  The appellant wore 
a cervical collar and had cloth splints that encased both 
hands from the wrist up to the first quarter of the forearm.  
When the examiner gave him standard intelligence test 
questions, the appellant was able to answer them fairly 
promptly and with fair accuracy.  The examiner placed him in 
the range of average intelligence.  Diagnoses included 
dysthymic disorder and somatization disorder on Axis I. 
Current GAF was 50.

November 1997 VA treatment entries reported that the 
appellant was seen for follow-up in neurology for a provided 
history of "numbness, muscle deterioration mostly left 
side."  It was indicated that he had a history of chronic 
fatigue.  He had previously had a sleep study which revealed 
moderate to severe sleep apnea.  He was not using C-PAP.   He 
still complained of numbness on his left side.  He had 
multiple complaints and his work up with MRI and NCS was 
normal.  The examiner noted obstructive sleep apnea; multiple 
complaints - questionable chronic fatigue syndrome/ill 
defined symptoms; low back pain; degenerative joint disease 
of the c-spine; and carpal tunnel syndrome.  An MRI of the c- 
spine was planned.  The appellant received wrist braces, a 
cervical collar, and was measured for a back brace.  An MRI 
of the spine revealed mild degenerative disc disease of L3-4, 
and marked degenerative disc disease of C5-C7.  An MRI in 
February 1998 showed mild degenerative changes at the C3-4 
and mild spondylosis at L3-4.   

In March 1998, VA records show that the veteran had 
degenerative joint disease of the L3-4; he also complained of 
depression in March 1998, and dysthymia was diagnosed.  VA 
outpatient treatment records show a finding of symptoms of 
CNS in April 1998 and a diagnosis of dysthymia in June 1998.  

A January 1999 VA Persian Gulf War Report shows that the 
veteran was found to have pain and paresthesias, consistent 
with fibromyalgia, and disequalibrium and unsteadiness due to 
ocular muscle dysfunction.  On neuropsychological evaluation, 
the veteran  complained of left side numbness of the face and 
throat with difficulties swallowing, numbness in both legs 
from the knees down, in his groin and fingers, headaches, and 
a neutrogenic bladder. Tests were administered and the 
findings reviewed.  The examiner concluded that overall, the 
data, particularly the lack of deterioration in memory, 
reasoning abilities, and other areas of cognitive functioning 
argue against a dementing illness.  It was stated that while 
it is possible that the veteran's cognitive difficulties 
represent a post-concussion syndrome, (i.e. related to the 
tire explosion) it was not likely.  Deterioration of motor 
skills on the left was noted to probably be due to peripheral 
factors (e.g. carpal tunnel, nerve impingement).  The veteran 
was also noted to have depression and anxiety.  

On VA examination in May 1999, no significant reflex changes 
or pathological reflexes were noted.  The veteran was 
evaluated in July 2000.  He complained of poor memory and 
concentration, motor dysfunction and numbness.  After 
examining the veteran, the finding was that the examination 
was not compatible with any specific neurological disease.   

VA outpatient treatment records show that in January 2005, 
the veteran was found to have depression due to his general 
medical condition.  

After reviewing the evidence of record, the Board must find 
that there is no competent evidence definitively linking any 
current psychiatric or neurologic disability to the 
appellant's military service.  Service medical treatment 
records are devoid of any neurological or psychiatric 
complaints or findings, and the post service medical records 
first indicate relevant complaints of fatigue and headaches 
in late 1993, more than 2 years after service.  In addition, 
no diagnosed psychiatric or neurological disability has been 
associated with the veteran's service by competent medical 
evidence.  While a VA examiner has stated that it was 
possible that the current cognitive problems were related to 
in service trauma, he also stated that it was not likely.  
Thus service connection is not warranted.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  

With respect to the appellant's allegation that he suffers 
from an undiagnosed disability that had its onset in the 
Persian Gulf, the Board again notes that the symptomatology 
of which the appellant has complained has not resulted in a 
disability which can be said to be "undiagnosed."  The 
private and VA medical records reflect multiple psychiatric 
and physical complaints beginning in the years after service.  
Initially, a number of etiologies were considered for these 
multiple symptoms, but, most, if not all of the symptoms have 
been attributed to depressive and somatizations disorders and 
diagnoses of dysthymia.  The November 1997 VA examination 
showed that the appellant's complaints literally 
"encompassed his entire body" and involved "every organ 
system"; this symptomatology was attributed to dysthymic 
disorder and somatization disorder.  The Board finds no 
medical evidence linking either of these disorders to active 
service.

With specific reference to a neurological disorder, there are 
numerous neurologic-type complaints reflected in the record, 
but, according to the most recent medical evidence, apart 
from suspected migraine, carpal tunnel syndrome and cervical 
disc disease, no neurologic disorder has been medically 
confirmed.  Following neurological examination in October 
1997, the examiner reported "nothing of a clearly objective 
nature on neurological examination to suggest dysfunction of 
either the central or peripheral nervous system." In this 
regard, it should be emphasized that this conclusion was 
reached after the performance of numerous neurological tests 
and studies, such as EMG, SNCS, MNCS, MRI, CT and NCS.

To summarize: the record shows no undiagnosed neurologic 
illness.  And, with respect to the diagnosed carpal tunnel 
syndrome, migraine etc., there is no medical evidence linking 
these disorders to service.

In view of the existence of known medical diagnoses to which 
the veteran's psychiatric and neurologic complaints have been 
attributed, service connection under 38 C.F.R. §3.317 is not 
warranted.   


In reaching this conclusion, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996). 38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

Service connection for a cardiovascular disability

Military medical evaluations are negative for any 
cardiovascular abnormalities.  An April 1991 military 
redeployment physical examination was conducted.  The 
appellant denied a history of dizziness or fainting spells, 
palpitation or pounding of his heart, heart trouble, and high 
or low blood pressure.  Examination indicated that the 
appellant's heart and vascular system was normal.  An April 
1992 chest x-ray revealed that the appellant's 
cardiomediastinal silhouette was normal.  A June 1992 
emergency care and treatment report for right lower quadrant 
pain noted blood pressure readings of 153/90 and 146/92.  

A Persian Gulf Illness Examination was conducted in November 
1994.  The appellant reported a history of scarlet fever and 
pain or pressure in his chest.  He did not know whether he 
had ever had palpitation or pounding of the heart or heart 
trouble.  Examination revealed a normal heart and vascular 
system.  The appellant was evaluated for complaints of 
palpitations and associated chest pain.  A Holter report 
revealed a maximum heart rate of 134 and a minimum heart rate 
of 70.  Eight PVC's revealed no couplets or triplets and 6 
PAC's revealed no runs of supraventricular tachycardia.  
Symptoms of chest pain, nervousness, and dizziness were 
correlated with supraventricular tachycardia and NSR 
(nonspecific reaction), heart rate 99-134.  

A November 1994 Military hospitalization summary reported 
that the appellant was admitted for treatment of symptoms 
referable to his Persian Gulf service.  Physical examination 
on admission was normal except for mild diastolic 
hypertension and mild tachycardia with a blood pressure of 
127/92 and a pulse sitting of 102.  Otherwise, the chest, 
cardiac, abdominal, rectal, GU and neurological exams were 
normal.  


A VA examination was conducted in February 1995.  The 
appellant's heart had normal sinus rhythm with no murmur, 
gallop or premature beats.  There were no carotic or femoral 
artery bruits, and peripheral pulses were intact.  The 
appellant's blood pressure readings were 131/87 sitting, 
125/82 recumbent, and 124/90 standing.  No diagnoses 
referable to the appellant's cardiovascular system were 
indicated.  

A September 1995 study revealed a normal sinus.  The 
appellant's left atrium was normal.  The mitral valve had 
normal structure, mobility, and coaptation.  The aortic valve 
was trileaflet with normal mobility.  The left ventricular 
internal dimensions, wall thickness, regional wall motion, 
and overall systolic function, were normal.  The right atrium 
and right ventricle were not well visualized but were grossly 
normal.  The right atrium may have been slightly dilated and 
the right ventricular systolic function appeared intact.  
There was no pericardial effusion.  Despite imaging in two 
separate planes, tricuspid regurgitation could not be 
identified and, therefore, right heart pressures could not be 
estimated.  There were no abnormalities of the intracardiac 
flow.  The impression was borderline mild right atrial 
enlargement, and an otherwise normal 2-D, M-mode, and Doppler 
echocardiographic examination without ability to estimate 
pulmonary systolic pressures.  

At his February 1996 hearing on appeal, the appellant 
testified he first began having tachycardia after his return 
from the Persian Gulf.  He claimed that he would just sit 
down and relax until the attacks passed.  He also reported 
tightness in his chest and dizziness due to the tachycardia.  
His wife claimed that he had told her that his heart was 
racing.  

A VA general medical examination was conducted in November 
1997.  The appellant complained of a history of chest pain, 
occasional tightness and palpation on exertion.  He claimed 
that he was previously investigated and told that he did not 
have any heart disease or high blood pressure.  His chest was 
described as symmetrical and his lungs were clear to 
auscultation.  His heart was regular with no murmur, and 
heart sounds were normal.  Peripheral vessels were within 
normal limits.  His pulse was 102, respiration was 14 and 
blood pressure was 135/86.  The examiner diagnosed a history 
of nonspecific chest pain, and the appellant was advised to 
obtain a cardiologist's opinion.  

A VA heart and hypertension examination was conducted in 
November 1997.  The appellant reported dyspnea on exertion 
with moderate activities such as taking a bath or walking 30 
yards or more.  He provided a history of tightness in his 
chest and occasional chest pain with moderate exertion that 
went away with rest approximately once per day.  He claimed 
that he had occasional palpitation lasting for a moment or 
two that was not related to exertion.  The appellant's heart 
was not clinically enlarged.  Chest X-ray did not show any 
enlargement of the heart and an EKG revealed no evidence of 
heart enlargement, but there were nonspecific ST and T 
changes.  The diagnosis was of a history of recurrent chest 
pain, nonspecific, probably noncardiac origin.  A cardiology 
evaluation by a cardiologist was recommended if required.  

An ECHO performed in July 1998 was normal as was a Holter.  
On Persian Gulf examination in January 1999, there were no 
cardiovascular findings noted.  A VA chest X-ray in April 
2004 showed the heart size and configuration to be normal.  
The impression was, normal chest.   

The Board must find that there is no competent evidence 
linking current cardiovascular complaints directly to the 
appellant's military service.  Service medical treatment 
records are devoid of any cardiovascular complaints or 
findings. Records after service first indicate complaints of 
chest pain in November 1994, more than 3 years after the 
appellant's period of active duty service.  Also in late 
1994, a diagnosis of tachycardia was made, and while the 
diagnosis was not subsequently confirmed, there is also no 
medical evidence linking any such arrhythmia to service.

The record also reflects that some elevated blood pressures 
were recorded beginning several months after service, but, a 
diagnosis of chronic hypertension has not been made.  No 
other cardiac abnormalities have been shown medically, apart 
from the right atrial enlargement noted in late 1995, but not 
linked by medical evidence to service.  In this regard, VA 
medical examinations reported that the appellant's reported 
history of tightness and pain in his chest was probably 
"noncardiac" in origin.  In addition, the medical evidence 
does not reflect that there is chronic cardiovascular 
disability due to an undiagnosed illness.  

Absent a showing of a current cardiovascular disability which 
could be related to service or due to an undiagnosed illness, 
the claim must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996). 38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

Entitlement to service connection for a genitourinary 
disability

Periodic military medical examinations, dated from March 1969 
to May 1989, are negative for any genitourinary 
abnormalities.

An April 1991 Southwest Asia demobilization/redeployment 
medical evaluation was completed.  The appellant denied any 
urinary problems such as blood or stones in his urine, or 
pain and burning with urination.  An April 1991 military 
redeployment physical examination was also conducted.  The 
appellant denied frequent or painful urination, and his 
genitourinary examination was normal.  

A June 1992 emergency treatment record indicated that the 
appellant was referred from the ortho clinic.  He complained 
of right lower quadrant pain of 4 days duration which 
radiated into his right flank occasionally.  He denied a 
change in bowel movements, dysuria, urethral discharge, or 
hesitancy.  He had no history of prostatitis or abdominal 
surgery.  He denied nausea or a change in appetite.  Bowel 
sounds were present.  He had right lower quadrant pain with 
palpation.  There was no percussion pain or peritoneal 
inflammation.  His prostate and testes were nontender.  His 
penis was within normal limits.  There was no inguinal pain 
or nodes.  The assessment was of right lower quadrant pain of 
unknown etiology.  The appellant's condition was improved at 
the time of release and he was discharged home.  A follow-up 
appointment a week later indicated that the appellant felt 
better with no new complaints.  He appeared comfortable and 
in no apparent distress.  An air contrast barium enema (ACBE) 
was negative.  The examiner assessed resolved right lower 
quadrant pain and normal ACBE.  A subsequent entry indicated 
that the appellant reported a "few pains since last visit."  
He denied any change in bowel habits and indicated that he 
reported to develop indigestion easily with spicy foods.

Keesler military treatment records revealed that a CT scan 
was conducted in March 1994.  The liver, spleen, kidneys, 
gallbladder, pancreas, adrenal glands and visualized bowel 
loops showed no obvious abnormalities and no evidence of 
retroperitoneal adenopathy or other pathology was seen.  
Visualized bony structures also showed no abnormalities.  The 
impression was an essentially negative CT of the abdomen and 
pelvis as described.  

A June 1994 VA treatment entry reported that the appellant 
complained of burning on urination.  He also reported 
difficulty getting his stream started and a recent increase 
of nocturia.  Physical examination revealed that his abdomen 
was benign. He had normal testes, descended bilaterally with 
no hernias noted.  His urethra revealed no discharge, and his 
prostate seemed a little bit enlarged but was anodular, and 
nontender.  The examiner assessed possibly resolving 
urethritis and the appellant was placed on doxycycline.  He 
was also started on a Hytrin starter pack for benign 
prostatic hypertrophy.  It was noted that if his symptoms did 
not resolve he would be considered for referral to a 
urologist.  

May 1994 and July 1994 VA treatment entries reported that the 
appellant claimed that he was a Desert Storm veteran and had 
numerous complaints, including kidney infections.  The 
diagnostic impressions were of multiple complaints and Gulf 
War syndrome.  A urinalysis and blood test were indicated.

An October 1994 military treatment entry reported complaints 
of chronic prostatitis, and a genitourinary consult was 
suggested.

A Persian Gulf Illness Examination was conducted in November 
1994.  The appellant reported a history of frequent or 
painful urination.  Examination revealed a normal 
genitourinary system.  A urology consult examination revealed 
that the appellant complained of painful intercourse, dysuria 
and a questionable area of induration of the right lobe of 
the prostate.  The examiner's impression was benign prostatic 
hypertrophy with mild symptoms/I prostatodynia.  

A VA examination was conducted in February 1995.  The 
appellant complained of frequent urination and a "stinging" 
feeling.  He claimed a history of enlarged prostate.  On 
genitourinary examination, the appellant's testes were 
described as normal in size and consistency.  His prostate 
was also normal in size and consistency; benign.  The liver, 
spleen, and kidneys were not palpable.  The examiner 
diagnosed a history of frequent urination, and stinging on 
urination.

A March 1995 entry reported that the appellant complained of 
dysuria and dyspareunia with decreased urinary stream and 
nocturia disability for 1 year.  The examiner observed a 
normal male without evidence of epididymal process.  

An August 1995 statement from the appellant's wife was 
submitted.  She reported that the appellant complained of 
frequent urination with pain during the second year after he 
returned home from Desert Storm, and that his urinary 
problems have worsened.  He has been diagnosed as having an 
enlarged prostate, dysuria secondary to prostatodynia and 
BPH.

A September 1995 military treatment entry reported that the 
appellant was being followed for prostatitis.  He complained 
of nocturia times 4, double voiding and urgency.  The 
examiner assessed BOO (bladder outlet obstruction) symptoms 
and the appellant was instructed to return in 6 months.

At his February 1996 hearing on appeal, the appellant 
testified that he began having frequency of urination right 
after the ground war and had to get up 2 or 3 times per 
night.  He reported that there was not a lot of significant 
pain, but that it became worse after he returned from 
service.

An August 1997 VA urology entry reported that the appellant 
claimed that he had constant bilateral orchialgia and 
stinging in his penis and dysuria.  He claimed that he could 
not always obtain an erection and had painful ejaculation.  
The examiner's impression was of questionable NGB (neurogenic 
bladder), orchialgia, and questionable muscle disease.  
Numerous studies were scheduled.  A radiology report of a 
single view of the abdomen revealed a questionable stone in 
the right distal ureter and arthritic changes in the lower 
lumbar spine.  

An October 1997 VA scrotal ultrasound showed no evidence of 
masses.  There was a small varicocele noted within the right 
scrotum with a normal amount of scrotal fluid and normal flow 
to both testicles.  The impression was of an essentially 
normal testicular ultrasound.  

An October 1997 VA treatment entry reported that a KUB 
revealed a questionable stone in the right distal ureter and 
that a scrotal ultrasound revealed a small varicocele in the 
right scrotum which was "essentially normal."  The 
impression was of questionable neurology pathology; 
genitourinary S/S (signs and symptoms) secondary to #1; 
questionable right ureterovesical junction stone; and 
questionable neurogenic bladder secondary to #1.  An 
intravenous pyelogram was planned.  

A VA general medical examination was conducted in November 
1997.  The appellant complained of a history of dysuria and 
pain in his penis and testicle and that he was currently 
being investigated in the Urology Clinic.  Inspection and 
palpation of his penis, testicles, epididymis and spermatic 
cord was normal.

An IVP was performed in November 1997 which revealed a well- 
circumscribed opacity near the region of the right 
ureterovessicular junction, though, subsequent delayed images 
revealed this structure to be outside the collecting system 
and most likely representative of a phlebolith.  No other 
suspicious calcific lesions were identified.  The calyceal 
system involving the midaspect of the right kidney was not 
clearly visualized and demonstrated some irregularity of the 
adjacent inferior and superior collecting system.  These 
findings possibly represented mass effect such as from a 
parapelvic cyst and an ultrasound was recommended to further 
evaluate if clinical questions remained.  There was no 
evidence of nephrolithiasis, ureteral stones, or obstructive 
process.

A December 1997 VA treatment entry reported that ultrasound 
was negative.  The impression was NGB (neurogenic bladder) 
secondary to CNS (central nervous system) pathology; and 
small right varicocele.  

On Persian Gulf Evaluation in January 1999, the veteran was 
noted to have burning semen discomfort.  Since there was no 
pathology on urinalysis, a consultation was recommended.  

On VA examination in May 1999, the veteran complained of some 
dribbling and frequency of urine.  No pertinent diagnosis was 
offered.  In February 2001, the veteran reported having 
dysuria with improved voiding with Detrol and constant penis 
pain.  

After reviewing the evidence of record, the Board must find 
that service connection is not warranted.  Service medical 
records are completely devoid of any complaints or findings 
referable to a genitourinary abnormality.  Post service 
medical records report that he denied any complaints of 
dysuria, urethral discharge or hesitancy in June 1992.  A CT 
scan of the liver, spleen, kidneys, and gallbladder was 
negative for abnormalities in March 1994, and the appellant 
first complained of burning on urination in June 1994, more 
than 2 years following his separation from service.  His 
prostate seemed a little bit enlarged and possibly resolving 
urethritis was diagnosed, and he was started on a Hytrin 
starter pack for benign prostatic hypertrophy.  The 
impression was of benign prostatic hypertrophy with mild 
symptoms and prostatodynia.

Subsequent treatment reports indicate that the appellant 
complained of bilateral orchialgia and stinging in his penis 
and dysuria, with an impression of questionable neurogenic 
bladder, orchialgia, and questionable muscle disease 
provided.  A radiology report revealed a questionable stone 
in the right distal ureter, and a small varicocele in the 
right scrotum which was essentially normal.  An IVP was 
performed which revealed a well-circumscribed opacity near 
the region of the right ureterovesical junction, though 
delayed images revealed it to be outside the collecting 
system and most likely representative of a phlebolith.  There 
was "no evidence of nephrolithiasis, ureteral stones, or 
obstructive process."  A December 1997 treatment entry 
indicated that an ultrasound was negative and the impression 
was neurogenic bladder secondary to central nervous system 
pathology, and small right varicocele.  Absent a medical 
nexus between the current findings and service, the claim 
cannot prevail.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  

With respect to the appellant's allegation that he suffers 
from an undiagnosed disability that had its onset in the 
Persian Gulf, the Board notes that the symptomatology of 
which the appellant has complained has not resulted in a 
disability which can be said to be "undiagnosed."  The 
evidence indicates that treatment records reflect diagnoses 
of urethritis; benign prostatic hypertrophy with 
prostatodynia and secondary dysuria; prostatitis; bladder 
outlet obstruction; and a opacity outside the collecting 
system, none of which have been related to service (as 
discussed above).  Since there is of record medical evidence 
attributing the appellant's genitourinary complaints to 
clinically diagnosed disorders, with the exception of 
questionable neurogenic bladder and muscle disease, discussed 
elsewhere in this decision, the requirements for entitlement 
to service connection under 38 C.F.R. § 3.317 have not been 
met.  In view of the existence of known medical diagnoses to 
which the veteran's complaints have been attributed, his 
service connection claim under 38 C.F.R. §3.317 must be 
denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996). 38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

Service connection for a dental disability, including 
temporomandibular joint pain, gum loss, periodontitis, and a 
salivary stone, as due to an undiagnosed illness

An April 1991 dental examination reported that no dental 
conditions were considered to have been incurred or 
aggravated during a period of active duty, or authorized for 
follow-up care.

A Persian Gulf Illness Examination was conducted in November 
1994.  The appellant complained of gingival bleeding and gum 
recession.  He claimed that he had "no problems" until he 
returned from the Gulf.  A dental examination was conducted.  
The impression was adult moderate periodontitis consistent 
with local factors; and a salivary stone.  A periodontal 
evaluation and oral surgery were recommended for removal of 
the stone by a civilian dentist.

A VA examination was conducted in February 1995.  The 
appellant complained of earaches in both ears, for which he 
reported that he sought treatment at the ENT clinic and was 
told that it could be from his jaw.  He claimed that he had 
hearing loss in both ears and tinnitus in his right ear.  The 
examiner observed that both tympanic membranes were intact 
and glistening.  No congestion or exudates were observed, and 
his hearing was grossly normal.  The examiner merely 
diagnosed a history of earaches, tinnitus, and hearing loss.

An April 1995 entry reported that the appellant complained of 
pain in his right ear and tinnitus following a tire explosion 
in March 1991.  His ears were described as normal.  There 
were no complaints regarding the appellant's nose.  A 
salivary stone on the right Wharton's duct with fair to poor 
dentition was observed.  The impression was tinnitus with 
normal ABR, mild to moderate sensorineural hearing loss AU 
and TMJ syndrome.

A June 1995 statement from the appellant's wife was 
submitted.  She claimed that the appellant had earaches 
following service without relief or diagnosis until his VA 
ENT diagnosis of TMJ syndrome in April 1995.  

A VA ear disease examination was conducted in October 1997.  
There was no active ear disease present.  Examination of the 
appellant's nose and oral cavity was normal.  The examiner 
diagnosed bilateral hearing loss, constant tinnitus 
bilaterally secondary to diagnosis #1, chronic derangement of 
the temporomandibular joints with referred ear pain, and 
obstructive sleep apnea.

A VA dental and oral examination was also conducted in 
October 1997.  The appellant presented with complaints of 
periodontal disease, a lump under his tongue and painful jaw 
joints.  He pointed to an area approximately 5 cm. inferior 
to the temporomandibular joints in the area of the medial 
aspect of the masseter muscle when he referred to painful jaw 
joints.  The appellant spoke with a halting repetitive 
slurred speech.  The examiner observed that the appellant had 
no functional impairment.  He was missing teeth #16 and #19 
and had adequate teeth to masticate food and replacement was 
not indicated.  His mouth opening was approximately 30 mm. 
with lateral excursions within normal limits.  He evidenced 
no pain during wide opening, but with left lateral excursion, 
a popping noise occurred.  His mandibular left molar was 
mobile and would probably require removal due to advanced 
periodontal disease.  The examiner reported that the 
appellant had advanced generalized periodontitis which had 
been neglected.  The examiner diagnosed teeth loss as 
described and neglected dentition which would probably result 
in further loss of teeth.  There was no temporomandibular 
joint disease appreciated.  

Specific rules apply to disabilities resulting from dental 
disease or injury.  Subsequent to the initiation of this 
claim, the regulations pertaining to entitlement to service 
connection for dental disabilities were revised.  The 
revision, however, had no effect on the types of dental 
disabilities for which service connection could be 
established.  

According to the regulations in effect in prior to June 1999, 
each missing or defective tooth and each disease of the 
investing tissue was to be considered separately, and service 
connection could be granted for disease or injury of 
individual teeth and of the investing tissue, shown by the 
evidence of having been incurred in or aggravated during 
service.  Pre-existing dental disorders were not to be found 
to have been aggravated by service merely because treatment 
was received during service.  As to each non-compensable 
service-connected dental condition, a determination was to be 
made as to whether it was due to combat wound or other 
service trauma, or whether the veteran was a prisoner of war.  
Salivary deposits, malposed teeth with no pathology shown, 
extraction of third molars in the absence of disease 
following a reasonable period of service, and gingivitis were 
not to be service connected.  Treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis were 
not disabling conditions, and could be considered service 
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient treatment pursuant to 38 
C.F.R. § 17.120 (now 38 C.F.R. § 17.160).  38 U.S.C.A. § 1712 
(West 1991); 38 C.F.R. §§ 3.381, 3.382, 4.149 (1999).  

The regulations were revised in June 1999.  See Service 
Connection of Dental Conditions for Treatment Purposes, 54 
Fed. Reg. 30,393 (June 8, 1999) (codified at 38 C.F.R. §§ 
3.381, 4.149 (2004)).  With the amendment the reference in 38 
C.F.R. § 3.149 (1996) regarding the disabilities for which 
compensation benefits were precluded was eliminated, and 
nearly identical language entered in 38 C.F.R. § 3.381(a). 
Section 3.381 continued to require a determination, when 
applicable, of whether the dental condition was due to combat 
or other service trauma, and whether the veteran had been a 
prisoner of war.  Section 3.381 was also revised to provide 
that dental conditions could be service connected for 
treatment purposes if they were shown in service after a 
period of 180 days.  In addition, all of 38 C.F.R. § 3.382 
(1999) was eliminated.  The end result is that service 
connection for treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service connected solely for the purpose 
of establishing eligibility for outpatient dental treatment, 
if they are manifested after 180 days of service, in 
accordance with 38 C.F.R. § 17.161 (2005).  

Veterans having a service-connected compensable dental 
disability or condition may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function (Class I).  Veterans having a 
service-connected non-compensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service- 
connected non-compensable condition or disability (Class 
II(a)).  38 U.S.C.A. § 1712 (West 1991); 38 C.F.R. § 17.123 
(1999); 38 C.F.R. § 17.161 (2005).  For the purpose of 
determining whether a veteran has Class II(a) eligibility for 
dental care under 38 C.F.R. § 17.123 or 38 C.F.R. § 17.161, 
the term "service trauma" does not include the intended 
effects of treatment provided during service.  VAOPGCPREC 5- 
97.  

Medical records reveal that the appellant has advanced 
periodontal disease which has been neglected and a salivary 
stone, neither of which are, however, disease entities that 
are subject to service connection for compensation purposes, 
as noted above.  Although service connection may be granted 
for the limited purpose of obtaining one-time outpatient 
dental treatment for periodontal disease, the veteran has not 
claimed eligibility for such treatment.  38 C.F.R. §§ 4.149, 
17.161.  Service connection for treatable carious teeth, 
dental abscesses, and periodontal disease can be service 
connected solely for the purpose of establishing eligibility 
for outpatient dental treatment. In the veteran's case, 
eligibility for such treatment is dependent on a finding that 
the dental disability is due to trauma.  38 C.F.R. § 17.161 
(2005).  The probative evidence indicates that the veteran 
did not incur any trauma to the lips, mouth, teeth, or gums 
during service.  The Board finds, therefore, that the 
criteria for a grant of service connection for a dental 
disorder are not met, and that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a dental disorder. 

The United States Court of Veterans Appeals (the Court) has 
held that where the law and not the facts are dispositive, a 
claim should be denied or the appeal terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  The Board has determined that because VA 
regulations preclude service connection for compensation 
purposes, his claim of entitlement to service connection for 
periodontal disease and a salivary stone lacks legal merit 
and must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

With respect to the appellant's allegation that he suffers 
from an undiagnosed disability that had its onset in the 
Persian Gulf, the Board notes that the symptomatology of 
which the appellant has complained has not resulted in a 
disability which can be said to be "undiagnosed."  To the 
contrary, treatment records reflect diagnoses of periodonitis 
and a salivary stone, neither of which have been related to 
service.  Since there is of record medical evidence 
attributing the appellants dental complaints to clinically 
diagnosed disorders, the requirements for entitlement to 
service connection under 38 C.F.R. § 3.317 have not been met.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Regarding the appellant's claim for service connection for 
temporomandibular joint disorder, review of the service 
medical and dental records shows that he did not manifest 
this disorder while he was on active duty.  He was afforded a 
dental examination in April 1991 which was negative for any 
findings referable to temporomandibular joint disease with no 
complaints or findings of temporomandibular joint disease 
until April 1995, 4 years after the appellant's military 
separation, with no appreciable temporomandibular joint 
disease found on dental and oral examination in October 1997.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine where 
applicable.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 C.F.R. § 3.102; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996). 38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Service connection for an upper gastrointestinal disability

The veteran's service medical records show that in April 
1991, he complained of indigestion, including stomach pain 
and nausea.  After service, the record shows that in June 
1994, examination at Keesler showed findings of gastritis and 
duodenitis.  A November 1994 EGD showed duodenitis, gastritis 
and pyloric channel erosions.  On VA examination in May 1999, 
the examiner reviewed the claims file and noted the veteran's 
medical history.  The veteran reported that he began taking 
Tagamet in service and that he began taking Lansoprazole in 
1995.  After examination, the diagnosis was gastroesophageal 
reflux disorder; status post pyloric channel erosion, 
resolved; status post gastritis, controlled.  The examiner 
stated that the record establishes to his satisfaction that 
the veteran was indeed complaining of gastrointestinal 
symptoms while he was on active duty.  He reported that the 
nature of the veteran's major disorder is such that he will 
probably require continuous medication with a drug similar to 
the one he is taking now indefinitely.  

The veteran's claim for service connection for 
gastrointestinal disability includes both lower 
gastrointestinal symptoms and disorders -- including 
diarrhea, irritable bowel syndrome, hemorrhoids, ulcers of 
the colon, and right lower and upper quadrant pain - and 
upper gastrointestinal symptoms and disorders -- including 
indigestion, nausea, duodenitis/dyspepsia, pyloric channel 
erosion, and ulcers of the stomach.  The portion of the claim 
involving the lower gastrointestinal system requires 
additional development, as discussed further below.  As for 
the upper gastrointestinal system, the Board notes that the 
May 1999 VA examiner concluded that the veteran's diagnosed 
gastroesophageal reflux disorder (GERD) has been a source of 
his complaints on active duty and currently.  The Board, 
therefore, finds that the record supports granting service 
connection for the diagnosed GERD.  The same examiner, 
however, noted that the veteran was status post pyloric 
channel erosion, resolved, and status post gastritis, 
controlled.  In the absence of current pyloric channel 
erosion or gastritis, service connection cannot be granted 
for these disorders.  Similarly, the claimed 
duodenitis/dyspepsia and ulcers of the stomach are not shown 
to be present currently.  In the absence of current 
disability, service connection cannot be granted for these 
claimed disabilities.  As such, the Board finds that service 
connection is reasonably established for GERD, Watson v. 
Brown, 4 Vet. App. 309, 314 (1993), but concludes that the 
record does not support granting service connection for any 
other upper gastrointestinal disability.  

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim and affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2005)); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  A VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the RO provided 
the appellant with notice of the VCAA in August 2002.  

The August 2002 letter satisfied the content requirement of a 
VCAA notice.  A VCAA notice consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The August 2002 VCAA letter informed the appellant concerning 
the information and evidence necessary to substantiate his 
claim.  The letter explained which information or evidence it 
needed from him and what he could do to help with the claim.  
The RO advised him as to what VA would do to assist him in 
the development of the evidence to support his claim.  In 
addition, the VCAA notice letter also contained the "fourth 
element," informing him of the need to submit medical 
evidence.  In this regard, the veteran was informed that he 
could send information on the evidence or the evidence itself 
to VA.  Thus, the appellant clearly had actual knowledge of 
this requirement.  

The timing of the VCAA notice letter did not comply with the 
requirements of Pelegrini, since VCAA was not enacted until 
several years after the initial RO decision in this claim.  
However, the VCAA requires that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

In the present case, the requisite notifications were 
ultimately provided to the appellant before the final 
transfer and certification of the case to the Board, and he 
had ample time in which to respond to the notice letter.  
Viewed in context, the furnishing of the VCAA notice after 
the decision that led to the appeal did not compromise "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005).  The appellant has 
had a "meaningful opportunity to participate effectively" in 
the processing of his claim.  Mayfield , Id.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  It is noted that the appellant has 
had a hearing at the RO, has been examined and records have 
been obtained.  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the veteran in this case.  


ORDER

Service connection for earaches is denied.  

Service connection for a skin disorder claimed as tinea 
pedis, rash on both feet, and rash on the back of legs, as 
due to undiagnosed illness, is denied.  

Service connection for an eye disability, including 
exophoria, glaucoma, blurred/double vision, diplopia, 
convergence insufficiency, increased cup to disc ratio, 
triplopia, presbyopia, eyeball throbbing, and myopia, as due 
to undiagnosed illness, is denied.  

Service connection for a respiratory disability, including 
congested chest, chest tightness, shortness of breath, 
dyspnea, a lung disorder and chronic colds, as due to an 
undiagnosed illness, is denied.

Service connection for a sleep disorder, to include sleep 
apnea, as due to an undiagnosed illness, is denied.

Service connection for a neurological or psychiatric 
disability, including muscle weakness, loss of strength, 
neurogenic bladder, fatigue, headaches, anxiety reaction, 
hand and facial numbness, binary problems, memory 
loss/amnesia, insomnia, poor concentration, depression, 
learning abnormality, nightsweats, dizziness, dysthymic 
disorder, and speech pathology/impediment, as due to an 
undiagnosed illness, is denied.

Service connection for a cardiovascular disability, including 
pain or pressure in the chest, palpitations, hypertension, 
and tachycardia, as due to an undiagnosed illness, is denied.

Service connection for a genitourinary disability, including 
dysuria, dyspareunia, urinary or kidney problems, enlarged 
prostate, enlarged spleen, right lower quadrant pain, painful 
intercourse, increased nocturia, prostatitis, kidney 
infections, and small right varicocele, as due to an 
undiagnosed illness, is denied.

Service connection for a dental disability, including 
temporomandibular joint pain, gum loss, periodontitis, and a 
salivary stone, as due to an undiagnosed illness, is denied.  

Service connection for an upper gastrointestinal disability 
diagnosed as GERD is granted.  Service connection for any 
other upper gastrointestinal disability, including 
duodenitis/dyspepsia, pyloric channel erosion, and ulcers of 
the stomach, claimed as due to an undiagnosed illness, is 
denied.  


REMAND

The veteran contends that he has a hearing loss attributable 
to his exposure to acoustic trauma in April 1991 when a tire 
exploded on a truck where he was working.  He was treated in 
service for ear complaints after a tire blew up.  He 
currently has been diagnosed with defective hearing.  (See, 
September 1995 examination report).  An opinion regarding the 
etiology of the currently diagnosed hearing loss has not been 
sought.  

Service medical records show treatment for left shoulder pain 
since November 1972 when the veteran was treated in April 
1991.  There was no history of trauma.  The examiner observed 
a positive impingement sign and a negative 2-finger abduction 
test.  The impression was left subacromial bursitis, and the 
appellant was provided an injection with good immediate 
results.  The veteran has been currently diagnosed with 
subcromonial bursitis in January 1994.  On VA examination in 
October 1997, the examiner found impingement syndrome and 
degenerative changes of the left shoulder with a history of 
injury.  An opinion regarding the etiology of the current 
left should disability has not been obtained.  

During the course of this appeal, the regulations for 
evaluating back disabilities were revised.  The veteran has 
not been informed of the new regulations.  In addition, the 
veteran was last examined for disability evaluation as to his 
left ankle sprain and his back disability in May 1999.  The 
Board finds that a current VA examination is required to 
evaluate these disabilities.  Further, on these issues as 
well as for the issue of entitlement to service connection 
for gastrointestinal disability, including diarrhea, 
irritable bowel syndrome, hemorrhoids, pyloric channel 
erosion, ulcers of the colon, and right lower and upper 
quadrant pain, as due to an undiagnosed illness, the Board 
notes that the veteran was noted in service to have 
complaints of diarrhea and bloody bowel movements.  He 
currently has diagnoses of hemorrhoids and irritable bowel 
syndrome noted in 1994.  An opinion regarding the 
manifestations and the etiology of these disorders is not of 
record.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2005).  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

1.  Review the claims file and ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2005).  

2.  Schedule the veteran for a VA 
audiometric examination to determine 
whether any current hearing loss 
disability is related to the veteran's 
active military service.  The claims file 
must be made available to the examiner 
for review and the examiner should 
indicate in the examination report that 
this has been accomplished.  All 
indicated tests and studies should be 
accomplished.  The examiner should offer 
an opinion with complete rationale as to 
whether it is at least as likely as not 
(a 50 percent chance or better) that any 
current hearing loss found is related to 
the veteran's military service, to 
include whether any pre-existing hearing 
loss was aggravated during service beyond 
the normal progression of the disorder.  

3.  Schedule the veteran for an 
examination to determine whether any 
musculoskeletal disability is related to 
the veteran's active military service.  
The claims file must be made available to 
the examiner for review and the examiner 
should indicate in the examination report 
that this has been accomplished.  All 
indicated tests and studies, including X-
rays, should be accomplished.  The 
examiner should offer an opinion with 
complete rationale as to whether it is at 
least as likely as not (a 50 percent 
chance or better) that any current left 
shoulder disability found is related to 
the veteran's military service, to 
include whether any pre-existing 
disability was aggravated during service 
beyond the natural progression of the 
disorder.  

The examiner should also determine if the 
appellant currently has any other chronic 
musculoskeletal disability, and, if so, 
the examiner should identify the involved 
joints.  In addition, the examiner should 
indicate, with an explanation, whether 
the veteran meets the diagnostic criteria 
for fibromyalgia.  With respect to any 
complaint or disability found to be 
present, the examiner should provide an 
opinion as to whether it is due to a 
known clinical diagnosis or to an 
undiagnosed illness or a medically 
unexplained chronic multisymptom illness 
(i.e., chronic fatigue syndrome, 
fibromyalgia, or irritable bowel 
syndrome).  If any complaint or 
disability is due to a known clinical 
diagnosis, the examiner should provide an 
opinion as to whether there is a 50 
percent or better probability that the 
diagnosed disorder is etiologically 
related to service.  The rationale for 
all opinions expressed should also be 
provided.

4.  Schedule the veteran for an 
examination to determine the current 
nature and extent of the service-
connected left ankle disability.  Any 
current manifestations of the left ankle 
disability should be noted.  Range of 
motion must be noted in degrees.  In 
addition the examiner should note any 
incoordination, weakened movement and/or 
fatigability on use due to pain. The 
claims file must be made available to the 
examiner for review and the examiner 
should indicate in the examination report 
that this has been accomplished.  

5.  Schedule the veteran for an 
examination to determine the current 
nature and extent of the service-
connected back disability.  All indicated 
tests should be performed.  Range of 
motion should be noted in degrees and the 
examiner should note any muscle spasm, 
listing of the spine, or an absent ankle 
jerk.  Any abnormal nerve findings due to 
the service-connected back condition 
should be described in detail (including 
the specific nerve involved) and the 
degree of any paralysis, neuritis or 
neuralgia should be set forth (i.e., 
mild, moderate, severe, incomplete or 
complete).  All opinions and conclusions 
given must be supported by complete 
rationale. The claims file must be made 
available to the examiner for review and 
the examiner should indicate in the 
examination report that this has been 
accomplished.  

6.  Schedule the veteran for an 
examination to evaluate his lower 
gastrointestinal complaints.  Make the 
claims file available to the examiner for 
review.  All indicated tests and studies 
should be accomplished.  The examiner 
should offer an opinion with complete 
rationale as to whether it is at least as 
likely as not (a 50 percent probability 
or greater) that any currently diagnosed 
disabilities are related to the veteran's 
service.  With respect to any lower 
gastrointestinal complaint or disability 
found to be present, the examiner should 
provide an opinion as to whether it is 
due to a known clinical diagnosis or to 
an undiagnosed illness or a medically 
unexplained chronic multisymptom illness 
(i.e. chronic fatigue syndrome, 
fibromyalgia, or irritable bowel 
syndrome).

7.  Thereafter, readjudicate the appealed 
issues, including entitlement to a total 
disability rating based on 
unemployability due to service-connected 
disability, based on all the evidence of 
record and considering all applicable 
laws and regulations.  If any benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
provided a supplemental statement of the 
case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  The appellant and his 
representative should then be afforded an 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


